DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
The amendments and arguments presented in the papers filed 9/2/2021 have been thoroughly considered. The Examiner’s responses to the Remarks are detailed below this Office action.

Claim Interpretation
            The term “fragmenting” or “fragment the DNA” is interpreted in view of the instant specification. The specification on page 8, lines 3-8 states:
As used herein the term “fragmenting”, which is interchangeably referred to as “cleaving”, “digesting” or “restricting” refers to an enzymatic reaction that selectively breaks the phosphodiester bonds between two adjacent nucleotides in both strands of a double-stranded DNA molecule, thereby resulting in a double-stranded break in the DNA molecule. To generate at least one fragment, at least two cleavage events directed at different pre-defined sites in the DNA molecule must take place.



	The incubating step results in the fragmentation of the mammalian or plant DNA. The incubating step is done “under conditions which allow sufficient enzyme diffusion and digestion” of the mammalian or plant DNA in the semi-solid biological sample, with the semi-solid biological sample comprising the mammalian or plant DNA in an agarose gel. The conditions broadly encompass: any concentration of agarose gel (which is a condition that impacts the diffusion of the nuclease); any amount of time (which is a condition that impacts diffusion); any temperature (which impacts the kinetics of reactions and the structure of proteins); any buffer; any pH; etc.; or any combination of these factors.

	The scope of “oligonucleotide-directed nuclease” utilized in the claimed methods broadly encompasses nucleases that are tagged or fused to an oligonucleotide in addition to those nucleases that non-covalently interact with an oligonucleotide. The element encompasses Cas proteins with nuclease activity (e.g. Cas9), RISC, a meganuclease, nucleases not yet identified (p. 27 of the instant specification), and restriction enzymes, topoisomerases, recombinases, integrases, DNAses, endo-exonucleases and homing endonucleases, provided they are “oligonucleotide-directed”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 12-15, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karvelis (Biochem Soc Trans. 2013. 41:1401-1406; previously cited) in view of Lonberg (US 2006/0015949 A1; previously cited).
The following rejections have been modified.
Regarding claims 1, 8, 9, 10 and 25, Karvelis teaches incubating a biological sample comprising human genomic DNA from brain cells with a Cas9t-oligonucleotide complex having binding affinity and selectivity for predefined loci (p. 1405, In vitro cleavage of genomic DNA by the Cas9t complex; and Supplementary Online Data, Human genomic DNA cleavage).
The incubation results in the cleaving of the genomic DNA of interest at the targeted loci, indicating the conditions (i.e. buffers, temperature, pH, time, etc.) were sufficient for enzyme diffusion and digestion.
It is noted that human genomic DNA isolated from brain cells inherently contains chromosomal DNA.
Cloning of tetracycline-resistance gene in pUC18 plasmid with reprogrammed Cas9t complexes). Karvelis demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting any DNA site suitable for cloning experiments and multiple cleavages can be performed simultaneously by different Cas9t complexes (p. 1402, St-Cas9t complex as a tool for DNA manipulation).
While Karvelis teaches the above methods, Karvelis does not teach the biological sample is a semi-solid biological sample as set forth in claim 1, the elements of claims 12, 13, 14, 15, 27 and 28 or the fragmenting of plant or mammalian DNA (claim 1).
However, Lonberg demonstrates that the benefits of using an agarose plug or “block” in genomic DNA manipulations was well-known.
Regarding claims 1, 12 and 28, Lonberg teaches embedding mammalian cells, e.g. human spermatocytes, in agarose plugs, e.g. blocks as a semi-solid biological sample. The cells are lysed and the DNA is incubated with nucleases under conditions that allow for enzyme diffusion and digestion (para. 561). The digest occurs in the absence of pulsed field gel electrophoresis because Lonberg teaches fragments are retrieved after digestion using pulsed-field electrophoresis (para. 562).
Regarding claims 14-15 and 27, Lonberg teaches fragments were retrieved from the gel using pulsed field electrophoresis (para. 562). The ordinary artisan recognize a number of ways in which to retrieve DNA from a gel, such as melting the gel or digesting a gel matrix using enzyme for the purpose of cloning, such as that taught by Lonberg.

Regarding claim 13, the combination of Karvelis and Lonberg result in a method having the recited properties of claim 13 because the lysis of cells in a gel and the manipulation of DNA in a gel is well-known in the field to inherently protect DNA from shearing.
Regarding claim 1, in view of Karvelis as a whole, an ordinary artisan would have been motivated to use Cas9t-oligonucleotide complexes to fragment the genomic DNA of humans. One would have been motivated to do so because Karvelis clearly demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting St-Cas9t complex as a tool for DNA manipulation).

Response to the traversal of the rejections over Karvelis and Lonberg
The Remarks summarize the rejection from the previous Office action (p. 4).
The examiner’s position is set forth in the above modified rejection.

The Remarks argue the combined art fails to teach all the salient elements of the claimed invention because Karvelis does not use Cas9t having a binding affinity and selectivity for pre-defined sites to fragment the DNA (p. 4-5). The Remarks argue Karvelis merely cleaves mammalian DNA at a single site (p. 5). 
The arguments have been fully considered but are not persuasive. As noted above, Karvelis demonstrates the ability to fragment DNA using Cas9t loaded with different crRNAs. Karvelis further demonstrates the ability to further manipulate and clone the DNA fragment. Karvelis further teaches a benefit of using Cas9t as compared to restriction enzymes for fragmenting DNA. Based on the teachings of the reference as a whole, it would have been obvious to try to fragment mammalian DNA in an agarose plug using Cas9t-oligonucleotides complexes loaded with different crRNAs.

Claims 1 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karvelis (Biochem Soc Trans. 2013. 41:1401-1406; previously cited) in view of Lonberg (US 2006/0015949 A1; previously cited) and Kouprina (PLoS Biology. 2004. 2(5):0653-0663).
The following are new rejections.
Regarding claims 1 and 29, Karvelis teaches incubating a biological sample comprising human genomic DNA from brain cells with a Cas9t-oligonucleotide complex having binding affinity and selectivity for predefined loci (p. 1405, In vitro cleavage of genomic DNA by the Cas9t complex; and Supplementary Online Data, Human genomic DNA cleavage).
The incubation results in the cleaving of the genomic DNA of interest at the targeted loci, indicating the conditions (i.e. buffers, temperature, pH, time, etc.) were sufficient for enzyme diffusion and digestion.
It is noted that human genomic DNA isolated from brain cells inherently contains chromosomal DNA.
Karvelis further teaches the fragmenting of DNA using Cas9t-oligonucleotides complexes containing different crRNAs (Supplementary Online Data, Cloning of tetracycline-resistance gene in pUC18 plasmid with reprogrammed Cas9t complexes). Karvelis demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting any DNA site suitable for cloning experiments and multiple cleavages can be performed simultaneously by different Cas9t complexes (p. 1402, St-Cas9t complex as a tool for DNA manipulation).

However, Lonberg demonstrates that the benefits of using an agarose plug or “block” in genomic DNA manipulations was well-known.
Regarding claim 1, Lonberg teaches embedding mammalian cells, e.g. human spermatocytes, in agarose plugs, e.g. blocks as a semi-solid biological sample. The cells are lysed and the DNA is incubated with nucleases in the form of restriction endonucleases under conditions that allow for enzyme diffusion and digestion (para. 561). The digest occurs in the absence of pulsed field gel electrophoresis because Lonberg teaches fragments are retrieved after digestion using pulsed-field electrophoresis (para. 562).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of Karvelis by incorporating the use of agarose plugs/blocks for embedding cells, lysing the embedded cells and manipulations techniques for the freed DNA as taught by Lonberg. The modification entails embedding and lysing the brain cells of Karvelis having mammalian DNA in agarose plugs, incubating the agarose plugs in the reagents and enzymes of Karvelis in order to cleave the mammalian DNA within the agarose plugs. The kinetics of the digestion may be decreased given the semi-solid state of the agarose. Therefore, one may be inclined to increase the incubation time in order to allow sufficient diffusion of the enzyme into the agarose and for it to find its target sites.  One would be motivated to use the embedding 
Kouprina teaches the ASPM gene spans a 65 kb region of genomic DNA (p. 0653). Kouprina further teaches that ASPM is involved in determination of human brain size and when mutation leads to primary microcephaly.
Regarding claims 1 and 29, in view of Karvelis and Kouprina, an ordinary artisan would have been motivated to use Cas9t-oligonucleotide complexes to try fragmenting the genomic DNA of human brains to obtain the 65 kb region corresponding to the ASPM gene in the brain. One would have been motivated to do so because Karvelis clearly demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting any DNA site suitable for cloning experiments and multiple cleavages can be performed simultaneously by different Cas9t complexes. The use of Cas9t-oligonucleotide complexes overcomes issues associated with the use of traditional endonucleases endonucleases, including their strict specificity of restriction enzymes limiting flexibility when inserting gene fragments into a plasmid vector (p. 1402, St-Cas9t complex as a tool for DNA manipulation). One would have been motivated to use Cas9t oligonucleotide complexes to target and isolate the ASM gene because it is involved in determination of human brain size and when mutation leads to primary microcephaly as taught by Kouprina.

Claims 1, 8-10, 12-15, 25, 27, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Nucleic Acids Research. 2015. 43(8):e55; Published online 2/17/2015) and Kouprina (Methods Mol. Biol. 2004. 255: 69–89).
The following are new rejections.
Regarding claims 1, 8, 9, 10, 12, 25 and 28-29, Lee teaches incubating human genomic DNA, i.e. chromosomal DNA, with CRISPR-Cas9 under conditions that allow enzyme diffusion and digestion of the mammalian DNA in the absence of pulsed-field gel electrophoresis to fragment the mammalian DNA (Figure 1). Two different gRNAs targeting two different sites are added at the same time to the mammalian DNA along with Cas9 (p. 4, Preparation of CRISPR-treated genomic DNA).
Lee also teaches that when isolating fragments between 150 kb and 250 kb, the genomic DNA should be prepared and fragmented in agarose blocks as previously described and sites to the Kouprina reference as to the aqueous based preparation described by Lee.
It would have been prima facie obvious to the ordinary artisan to have followed the explicit guidance of Lee and looked to Kouprina to determine how to isolate genomic fragments larger than 150 kb and up to 250 kb.
Kouprina teaches providing a semi-solid biological sample in the form of a solid agarose or “gel” plug comprising mammalian cells (p. 77).
Kouprina teaches lysing the cells within the agarose plug (p. 77). 
It is noted the size range of fragments Lee suggests be prepared in agarose plugs overlaps with the range of claims 29.
Regarding claim 13, the combination of Lee and Kouprina results in a method having the recited properties of claim 13 because the lysis of cells within a gel and the manipulation of DNA within the gel is well-known in the field to inherently protect DNA from shearing.
Regarding claims 14-15, Lee teaches using CHEF electrophoresis to separate the fragment of interest (Figure 2). CHEF is a well-known type of pulsed-field gel electrophoresis.
Regarding claim 27, it would have been prima facie obvious to the ordinary artisan that after cleaving the genomic DNA within the agarose plug using Cas9, to have separated it for further manipulation, such as cloning. Lee teaches such separation is carried out by melting the agarose (p. 80).

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634